Broyles, C. J.
The accused was indicted for stealing “200 pounds of flu-cured, bright-leaf, loose tobacco, of the personal goods of G. W. Douglas and J. L. Wright,” and was convicted. The evidence tending to connect him with the offense charged was wholly circumstantial; and while it raised a strong suspicion of his guilt, it was not sufficient to exclude every other reasonable hypothesis. It follows that the verdict was unauthorized, and that the court erred in refusing to grant a new trial.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.